                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                :
JUAN C. SALAS,                  :
                                :
                 Petitioner,    :    Civ. No. 11-5154 (NLH)
                                :
     v.                         :    OPINION
                                :
CHARLES WARREN, et al.,         :
                                :
                 Respondents.   :
                                :

APPEARANCES:
Juan C. Salas, No. 704311-C/524176
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625
     Petitioner pro se

Linda A. Shashoua
Robin Ann Hamett
Maura Murphy Sullivan
Camden County Prosecutor’s Office
25 North Fifth Street
Camden, NJ 08102
     Counsel for Respondents

HILLMAN, District Judge

     Petitioner Juan C. Salas (“Petitioner”), a prisoner

presently incarcerated at New Jersey State Prison in Trenton,

New Jersey, has filed an Amended Petition for a Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (the “Amended Petition”).

(ECF No. 12.)    By order of the Court, (ECF No. 21), Respondents

Charles Warren and the Attorney General for the State of New

Jersey (“Respondents”) filed a full and complete Answer to the
Amended Petition (the “Answer”).        (ECF No. 26.)   Petitioner

filed a traverse to the Answer (the “Traverse”). 1       (ECF No. 27.)

The Amended Petition is ripe for disposition.        For the reasons

stated below, the Amended Petition will be denied.

    I.     FACTUAL BACKGROUND AND PROCEDURAL HSITORY

           a. State Court Proceedings

         In its opinion on Petitioner’s direct appeal, the New

Jersey Superior Court, Appellate Division set forth the

following facts underlying Petitioner’s conviction:

              The State presented evidence that defendant
              and his companions took umbrage at the
              intrusion of others into what they deemed
              their territory in Camden for the sale of
              narcotics. Their solution was to “clear the
              block.” This they did with a hail of
              bullets from at least five different
              weapons. When the shooting ended, Richard
              Williams was dead and Jabbar Lee died

1    In the Traverse, Petitioner appears to address claims that
were not raised in the Amended Petition. Specifically,
Petitioner raises several additional ineffective assistance of
counsel claims, including that his trial counsel was ineffective
for failing to investigate and failing to effectively present
the Miranda issues to the trial court; that his appellate
counsel was ineffective; and that his PCR counsel was
ineffective. (ECF No. 27, at 11–12.) These claims will not be
considered as a habeas petitioner cannot raise new claims in his
traverse. See Johnson v. D’Ilio, No. 15-2641, 2018 WL 4442221,
*3 n.1 (D.N.J. Sept. 17, 2018); Judge v. United States, 119 F.
Supp. 3d 270, 284 (D.N.J. 2015) (extending doctrine that a
moving party may not raise new issues in a reply brief to
petitions for habeas relief because “[b]asic fairness requires
that an opposing party have a fair notice of his adversary’s
claims, as well as an opportunity to address those claims”); see
also Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994)
(“A Traverse is not the proper pleading to raise additional
grounds for relief.”).
                                    2
shortly thereafter. David Williams (no
relation to Richard) had been shot in the
back, but he survived. David testified, as
did Joseph Quinones. Mr. Quinones had been
with defendant and his companions as they
planned what to do and saw them arm
themselves with weapons supplied by
defendant’s uncle. We infer from various
comments by counsel during the course of the
trial, in the absence of the jury, that
defendant’s uncle was known as a narcotics
trafficker.

One of the guns used was a semiautomatic
rifle similar to an AK-47. Police who
responded to the scene recovered more than
seventy shell casings and projectiles.
Investigator James Joyce of the New Jersey
State Police testified as an expert in
ballistics and firearm identification.
According to Investigator Joyce, at least
five separate guns were involved in the
incident, and there may have been as many as
eight.

Defendant was only seventeen years old at
the time of the shootings. He was taken
into custody several months later and, in
the presence of his mother, supplied a
statement about his involvement in this
incident, which was played for the jury.
According to that statement, the shootings
were planned by Angel Mendoza, who recruited
defendant and his brother, Jose Egron.
Defendant in his statement said that Mendoza
supplied the guns, not defendant’s uncle.
He said that Mendoza instructed him and his
brother to shoot at the victims, with the
expectation that they would run toward where
Mendoza would be stationed and that Mendoza
would kill them. Defendant said in his
statement that he went along with the plan
because he was afraid of what Mendoza would
do to him if he did not.

Defendant testified at his trial and
recanted his statement. He said he only

                      3
           gave the statement because the police would
           not let his mother leave until he did so.
           His mother testified to the same effect.
           Defendant testified he had no involvement
           with the shootings although he could not
           recall where he was when they occurred.

(ECF No. 26-10, at 2–4.)

     Following a jury trial in March 2005, Petitioner was

convicted of two counts of first-degree murder, N.J. Stat. Ann.

§§ 2C:5-1, 2C:11-3(a)(1) and (2); one count of first-degree

attempted murder, N.J. Stat. Ann. §§ 2C:5-1, 2C:11-3a(1) and

(2); one count of first-degree conspiracy to commit murder, N.J.

Stat. Ann. § 2C:5-2; one count of second-degree possession of a

weapon for an unlawful purpose, N.J. Stat. Ann. § 2C:39-4a; one

count of third-degree unlawful possession of a weapon, N.J.

Stat. Ann. § 2C:39-5(b); and one count of third-degree hindering

apprehension, N.J. Stat. Ann. § 2C:29-3(b)(1).     (ECF No. 26-5.)

At sentencing, the sentencing court merged the conviction for

hindering apprehension with the convictions for murder and

attempted murder.    (Id.)   The sentencing court thereafter

sentenced Petitioner to a 40-year term of imprisonment, subject

to an 85 percent parole disqualifier on the first count of

murder; and a 30-year term of imprisonment with a 30-year term

of parole ineligibility on the second count of murder, to run

consecutive to the sentence imposed on the first count of

murder.   (Id.)   The remainder of Petitioner’s sentences were


                                   4
ordered to run concurrent to the sentence on the first count of

murder.    (Id.)

     Petitioner filed an appeal of his conviction to the

Appellate Division in which he raised the following issues for

review:

            POINT I DEFENDANT WAS DENIED A FAIR TRIAL
            AND DUE PROCESS OF LAW WHEN THE PROSECUTOR
            TOLD THE JURY DURING SUMMATION THAT MR.
            SALAS HAD GROWN UP IN A VIOLENT AND STRANGE
            CULTURE, THEREBY INFLUENCING THE JURY’S
            PERCEPTION OF MR. SALAS AS A VIOLENT AND
            STRANGE MAN, RATHER THAN AS A 17-YEAR-OLD
            JUVENILE.

            POINT II THE TRIAL COURT ERRED, AND
            CONSEQUENTLY IMPOSED AN EXCESSIVE SENTENCE,
            IN REFUSING TO ORDER CONCURRENT THE
            SENTENCES FOR THE FIRST-DEGREE MURDER
            CONVICTIONS AND IN IMPOSING GREATER THAN THE
            MINIMUM TERM UNDER THE NO EARLY RELEASE ACT.

                   A. The Trial Court Erred in Refusing to
                      Order Concurrent Sentences for the
                      Two First-Degree Murder Convictions

                   B. The Sentence Was Manifestly
                      Excessive.

(ECF No. 26-10, at 4.)      The Appellate Division affirmed

Petitioner’s conviction and sentence on July 3, 2007.          (Id. at

1, 7.)    Petitioner did not immediately file a petition for

certification to the New Jersey Supreme Court.          However, on or

about July 22, 2013, Petitioner filed a motion for leave to file

a petition for certification as within time with the New Jersey

Supreme Court.      (ECF No. 26-32.)       On September 17, 2013, the New

                                       5
Jersey Supreme Court denied Petitioner’s motion without

explanation and dismissed the petition for certification.     (ECF

No. 26-33.)

      On or about January 31, 2008, Petitioner filed his first

petition for post-conviction relief (“First PCR”) in the

Superior Court of New Jersey, Law Division.     (ECF No. 26-11.)

In the First PCR, Petitioner alleged that he was denied the

effective assistance of counsel in violation of the Sixth

Amendment and that his due process right to a fair trial was

violated as a result of various trial errors and prosecutorial

misconduct. (Id. at 5.)   On January 30, 2009, following oral

argument, the Superior Court denied the First PCR on the record.

(ECF No. 26-14.)

      Petitioner appealed the denial of the First PCR to the

Appellate Division, where he argued that he received ineffective

assistance of counsel as a result of counsel’s failure to

investigate, failure to present a “meaningful trial strategy,”

failure to confer with Petitioner, and failure to adequately

present a Miranda 2 issue to the trial court.    (ECF No. 26-18, at

9.)   Petitioner also argued that his PCR counsel was ineffective

and that his statement to police was taken in violation of the

Fifth Amendment and should have been suppressed at trial.     (Id.)


2     Miranda v. Arizona, 384 U.S. 436 (1966).


                                 6
The Appellate Division affirmed the denial of the First PCR.

(Id. at 13.)      Petitioner, acting pro se, moved for

reconsideration of that opinion on March 9, 2011.           (ECF No. 26-

19.) 3

         On March 9, 2011, Petitioner filed a motion to file a

petition for certification nunc pro tunc to the New Jersey

Supreme Court.      (ECF Nos. 26-21, 26-23.)       Petitioner raised the

same issues in his petition for certification that were raised

to the Appellate Division in the appeal of the First PCR.           (See

ECF No. 26-24.)      On April 21, 2011, the New Jersey Supreme Court

granted Petitioner’s motion to file a petition for certification

nunc pro tunc.      (ECF No. 26-26.)       Shortly thereafter, on July

14, 2011, the Supreme Court of New Jersey denied the petition

for certification.      (ECF No. 26-27.)

         It appears that sometime after certification was denied on

the First PCR, Petitioner filed a pro se motion for leave to

file a successive petition for post-conviction relief in the

Superior Court (“Second PCR”).      (ECF No. 26-28.)       That motion




3    Instead of filing Petitioner’s pro se motion for
reconsideration, the Clerk of the Appellate Division forwarded
the motion to the Office of the Public Defender, Petitioner’s
counsel, “for whatever action they deem appropriate.” (ECF No.
26-20.) It appears from the record that the motion was not re-
filed and that the Office of the Public Defender instead
proceeded with a petition for certification to the New Jersey
Supreme Court.
                                       7
was denied on January 20, 2012.      (ECF No. 26-29.)    Petitioner

did not file any appeal of that denial.

       Petitioner filed a third petition for post-conviction

relief (“Third PCR”) on June 19, 2013, alleging that his

sentence was in violation of the Supreme Court’s decision in

Miller v. Alabama, 567 U.S. 460 (2012).      (ECF No. 26-30.)    The

Superior Court determined that the Third PCR was timely because

it was filed within one year of the issuance of Miller, but

ultimately denied relief on the merits.      (ECF No. 26-31, at 2-

3.)    Petitioner appealed that decision to the Appellate

Division, who affirmed the Superior Court’s denial of the Third

PCR on June 3, 2015.    (ECF No. 26-43.)    Petitioner filed a

petition for certification of that decision, which the New

Jersey Supreme Court denied on February 5, 2016.        (ECF No. 26-

49.)

         b. Federal Habeas Proceedings

       Petitioner first filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 with this Court on or about

September 8, 2011 (“Salas-I”).    (ECF No. 1.)    Because it was

apparent that all of Petitioner’s claims were not exhausted and

because Petitioner indicated that he was pursuing the Second

PCR, this Court granted Petitioner a stay and abeyance of the

habeas proceeding.    (ECF No. 6.)



                                     8
     On June 19, 2012, Petitioner submitted a letter to this

Court indicating that his Second PCR had been denied as untimely

and that he wished to include that claims raised in his Second

PCR in his petition for writ of habeas corpus.   (ECF No. 8.)

Thereafter, on or about July 11, 2012, Petitioner filed a second

§ 2254 petition, which gave rise to Petitioner’s second habeas

case, Salas v. Warren (“Salas-II”), No. 12-4275 (NLH) (D.N.J)

(No. 12-4275, ECF No. 1).   Upon recognizing that Salas-II was a

duplicate of Salas-I, on April 26, 2013, this Court directed the

Clerk to terminate Salas-II and elected to proceed solely with

Petitioner’s Salas-I action in order to eliminate any statute of

limitations concerns. (ECF No. 9.)

     In the Court’s April 26 Order, it recognized that

Petitioner wished to raise in his habeas petition:

          (a) all his state and federal law based
          challenges raised on direct appeal to the
          Appellate Division but not challenged before
          the Supreme Court of New Jersey; (b) all his
          state and federal law based challenges
          raised, during his first PCR, to the Law
          Division, Appellate Division and the Supreme
          Court of New Jersey; and (c) all his state
          and federal law based challenges raised and
          dismissed as untimely during his second PCR.

(ECF No. 9, at 4.)   The Court advised Petitioner that he

intended to raise claims which may have exceeded the scope of

federal habeas review, notably that certain claims appeared to

be facially unexhausted and procedurally defaulted.   (Id. at 4-

                                 9
14.)    The Court informed Petitioner that he may either withdraw

these challenges or otherwise attempt to overcome the procedural

bat by asserting facts warranting excuse of non-exhaustion and

resolution of these claims on the merits.    (Id. at 15-16.)   The

Court thus extended the stay in Salas-I to afford Petitioner the

opportunity to make an informed decision on his petition and

take any appropriate action in the state court.     (Id.)

       In a letter dated July 12, 2013, Petitioner indicated that

he wished to seek certification with respect to his unexhausted

direct appellate claims.    (ECF No. 10.)

       On or about April 11, 2016, Petitioner submitted a third §

2254 petition, giving rise to the case Salas v. Johnson, No. 16-

2018 (NLH) (D.N.J.) (“Salas-III”).    (No. 16-2018, ECF No. 1.)

Because Salas-III challenged the same conviction as Salas-I,

this Court, in an order dated May 19, 2016, directed the Clerk

of the Court to terminate Salas-III and proceeded solely with

Petitioner’s Salas-I action.    (ECF No. 11.)   The election in

favor of Salas-I was made to eliminate any statute of limitation

concerns. See Urcinoli v. Cathel, 546 F.3d 269, 272 (3d Cir.

2008).    Additionally, the Clerk of the Court was directed to

refund Petitioner the $5 paid in connection with Salas-III.

Finally, because the Salas-III petition apparently raised only

one claim for relief, this Court afforded Petitioner one final



                                 10
opportunity to submit an amended petition setting forth all

exhausted claims he wished to raise.     (ECF No. 11.)

     On June 20, 2016, Petitioner filed an amended petition

representing his one all-inclusive petition.      (ECF No. 12.)

Because of the complicated procedural history of this matter,

this Court directed Respondents to file a limited answer as to

the issue of exhaustion.     (ECF No. 13.)    Respondents filed their

limited answer on September 26, 2016.     (ECF No. 17.)   Petitioner

thereafter filed a reply.     (ECF No. 20.)

     On March 4, 2019, this Court ordered Respondents to file a

full and complete answer to the Amended Petition.      (ECF No. 21.)

Respondents filed their full and complete answer on June 7,

2019.   (ECF No. 26.)    Petitioner filed a traverse on July 11,

2019.   (ECF No. 27.)

  II.   LEGAL STANDARD

     A petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 is the proper mechanism for a state prisoner to challenge

the fact or duration of his confinement where the petitioner

claims his custody is in violation of the Constitution or the

laws of the United States. See 28 U.S.C. § 2254(a); Cullen v.

Pinholster, 563 U.S. 170, 181 (2011); Preiser v. Rodriquez, 411

U.S. 475, 498-99 (1973).    A habeas petitioner bears the burden

of establishing his entitlement to relief for each claim



                                  11
presented in the petition. See Harrington v. Richter, 562 U.S.

86, 98 (2011).

     The standard used in reviewing habeas claims under § 2254

depends on whether those claims have been adjudicated on the

merits by the state court.   If they have not been adjudicated on

the merits, the Court reviews de novo both legal questions and

mixed factual and legal questions. See Appel v. Horn, 250 F.3d

203, 210 (3d Cir. 2001).   If the state court adjudicated the

claim on the merits, then 2254(d) limits the review of the state

court’s decision as follows:

          An application for a writ of habeas corpus
          on behalf of a person in custody pursuant to
          the judgment of a State court shall not be
          granted with respect to any claim that was
          adjudicated on the merits in State court
          proceedings unless the adjudication of the
          claim –

          (1)    resulted in a decision that was
                 contrary to, or involved an
                 unreasonable application of, clearly
                 established Federal law, as determined
                 by the Supreme Court of the United
                 States; or

          (2)    resulted in a decision that was based
                 on an unreasonable determination of the
                 facts in light of the evidence
                 presented in the State court proceeding
                 . . . .




                                 12
28 U.S.C. § 2254(d).   If a claim has been adjudicated on the

merits in state court, 4 this Court has “no authority to issue the

writ of habeas corpus unless the [state court’s] decision ‘was

contrary to, or involved an unreasonable application of, clearly

established Federal Law, as determined by the Supreme Court of

the United States,’ or ‘was based on an unreasonable

determination of the facts in light of the evidence presented in

the State court proceeding.’” Parker v. Matthews, 567 U.S. 37,

40 (2012) (quoting 28 U.S.C. § 2254(d)).

     A court begins the analysis under § 2254(d)(1) by

determining the relevant law clearly established by the Supreme

Court. See Yarborough v. Alvarado, 541 U.S. 652, 660 (2004).

Clearly established law “refers to the holdings, as opposed to

the dicta, of [the Supreme Court’s] decisions as of the time of

the relevant state-court decision.” Williams v. Taylor, 529 U.S.


4    “[A] claim has been adjudicated on the merits in State
court proceedings when a state court has made a decision that
finally resolves the claim based on its substance, not on a
procedural, or other, ground.” Lewis v. Horn, 581 F.3d 92, 100
(3d Cir. 2009) (quoting Thomas v. Horn, 570 F.3d 105, 117 (3d
Cir. 2009)). “Section 2254(d) applies even where there has been
a summary denial.” Pinholster, 563 U.S. at 187. “In these
circumstances, [petitioner] can satisfy the ‘unreasonable
application’ prong of § 2254(d)(1) only by showing that ‘there
was no reasonable basis’ for the [state court’s] decision.” Id.
(quoting Harrington v. Richter, 562 U.S. 86, 98 (2011); see also
Johnson v. Williams, 568 U.S. 289, 301 (2013) (“When a state
court rejects a federal claim without expressly addressing that
claim, a federal habeas court must presume that the federal
claim was adjudicated on the merits – but that presumption can
in some limited circumstances be rebutted.”).
                                13
362, 412 (2000).   A court must look for “the governing legal

principle or principles set forth by the Supreme Court at the

time the state court renders its decision.” Lockyer v. Andrade,

538 U.S. 63, 71-72 (2003).   “[C]ircuit precedent does not

constitute ‘clearly established Federal law, as determined by

the Supreme Court,’ [and] therefore cannot form the basis for

habeas relief under AEDPA.” Parker, 567 U.S. at 48-49 (quoting

28 U.S.C. § 2254(d)(1)).

     A decision is “contrary to” a Supreme Court holding within

28 U.S.C. § 2254(d)(1), if the state court applies a rule that

“contradicts the governing law set forth in [the Supreme

Court’s] cases” or if it “confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme

Court] and nevertheless arrives at a [different result.]”

Williams, 529 U.S. at 405–06.   Under the “ ‘unreasonable

application’ clause of § 2254(d)(1), a federal habeas court may

grant the writ if the state court identifies the correct

governing legal principle from [the Supreme Court’s] decisions

but unreasonably applies that principle to the facts of the

prisoner’s case.” Williams, 529 U.S. at 413.   “[A]n unreasonable

application of federal law,” however, “is different from an

incorrect application of federal law.” Harrington v. Richter,

562 U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at 410).



                                14
  III. DISCUSSION

     Prior to addressing the merits of the Amended Petition, the

Court notes that certain of Petitioner’s claims appear to be

unexhausted. See 28 U.S.C. § 2254(b)(1)(A)(requiring that a

habeas petitioner exhaust “the remedies available in the courts

of the States” before seeking federal habeas relief”); Rhines v.

Weber, 544 U.S. 269, 273–76 (2005); Lambert v. Blackwell, 134

F.3d 506, 513 (3d Cir. 1997).    Respondents argued in their

Limited Answer that the Amended Petition should be dismissed as

a mixed petition, i.e., a petition containing a mix of exhausted

and unexhausted claims.    Accord Rose v. Lundy, 455 U.S. 509, 510

(1982).    The Court declines to dismiss the Amended Petition for

failure to exhaust state remedies and will instead deny the

Amended Petition on the merits pursuant to § 2254(b)(2).     See

Mahoney v. Bostel, 366 F. App’x 368, 371 (3d Cir. 2010).

          a. Grounds One, Two, Three, and Four

              i. Procedural Default

     Respondents, in their Limited Answer, argue that Grounds

One, Two, Three, and Four of the Amended Petition are

procedurally defaulted because they were denied by the New

Jersey Supreme Court on state procedural grounds.     (ECF No. 17,

at 28–29.)    Grounds One, Two, Three, and Four of the Amended

Petition are the same claims raised by Petitioner in his direct

appeal.    (See ECF No. 26-10, at 4.)   Petitioner duly exhausted

                                  15
these claims in state court, but he failed to file a timely

petition for certification to the New Jersey Supreme Court.

Instead, Petitioner filed a motion for leave to file a petition

for certification as within time on July 22, 2013, nearly 6

years after the Appellate Division denied his appeal.    (See ECF

No. 18-1.)   In an unexplained order, the New Jersey Supreme

Court denied Petitioner’s motion to file a petition for

certification as within time and dismissed his appeal.    (ECF No.

26-33.)

     Procedural default occurs where “a state court declined to

address a prisoner’s federal claims because the prisoner failed

to meet a state procedural requirement.”   Lark v. Sec’y Pa.

Dep’t of Corrs., 645 F.3d 596, 611 (3d Cir. 2011) (quoting

Coleman v. Thompson, 501 U.S. 722, 730 (1991)).   In other words,

where the state court dismissed petitioner’s federal claims

pursuant to an “independent” and “adequate” state procedural

ground, federal habeas corpus review is not available.    See id.

If the state law ground was not “independent” and “adequate,” a

federal court may review petitioner’s claims on the merits.    Id.

          A state procedural rule is an inadequate
          ground to bar federal review if it was not
          firmly established and regularly followed by
          the state courts at the time it was applied.
          Whether a procedural rule “was firmly
          established and regularly applied is
          determined as of the date the default
          occurred, and not as of the date the state
          court relied on it, because a petitioner is

                                16
          entitled to notice of how to present a claim
          in state court.”

Id. (citations omitted) (quoting Albrecht v. Horn, 485 F.3d 103,

115 (3d Cir. 2007)).

     The Third Circuit has explained “that an adequate

procedural ground is predicated on procedural rules that speak

in unmistakable terms.”      Cabrera v. Barbo, 175 F.3d 307, 313 (3d

Cir. 1999).   Critically, “the procedural disposition must

comport with similar decisions in other cases so there is a

firmly established rule that is applied in a consistent and

regular manner in the vast majority of the cases” and the rule

must have been in place at the time of the state court

procedural default.    Id.

     Generally, courts will look to the last-reasoned opinion of

the state court to determine whether a claim was denied pursuant

to an independent and adequate state law ground.     Ylst v.

Nunnemaker, 501 U.S. 797, 802 (1991).     In Ylst, the Supreme

Court held that “[w]here there has been one reasoned state

judgment rejecting a federal claim, later unexplained orders

upholding that judgment or rejecting the same claim rest upon

the same ground.”   Id.   Under Ylst, “[i]f an earlier opinion

‘fairly appear[s] to rest primarily on federal law,’ we will

presume that no procedural default has been invoked by a

subsequent unexplained order that leaves the judgment or its


                                   17
consequences in place.”   Id. (quoting Coleman, 501 U.S. at 740).

     This presumption, however, is not irrebuttable and may be

refuted by “strong evidence.”   Id. at 804.   For example, the

Ylst court explained that “it might be shown that, even though

the last reasoned state-court opinion had relied upon a federal

ground, the later appeal to the court that issued the

unexplained order was plainly out of time, and that the latter

court did not ordinarily waive such a procedural default without

saying so.”   Id.

     In Caswell v. Ryan, 953 F.2d 853 (3d Cir. 1992), the Third

Circuit considered whether an unexplained order from the

Pennsylvania Supreme Court denying a petitioner’s motion to

proceed nunc pro tunc was based on state procedural grounds or

whether it was required to “look through” to the lower court’s

decision on the merits.   Relying on the hypothetical set forth

in Ylst, the Third Circuit determined that petitioner’s claim

was procedurally barred because his motion to the Pennsylvania

Supreme Court was, in fact, untimely, and “the Pennsylvania

Supreme Court does not ordinarily waive this type of procedural

default.”   Id. at 860.

     The situation here mirrors that of Caswell.    The direct

appeal claims were originally denied by the Appellate Division

on the merits.   (See ECF No. 26-10.)   Thereafter, Petitioner’s

motion to file a petition for certification as within time was

                                18
denied by the New Jersey Supreme Court without explanation and

his petition was dismissed.   (ECF No. 26-33.)   Petitioner’s

application to the New Jersey Supreme Court was filed well

outside the twenty-day limit for filing a petition for

certification, N.J. Ct. R. 2:12-3(a), approximately six years

from the entry of the Appellate Division’s decision affirming

his conviction.   (See ECF No. 26-32.)   Because it is plainly

evident that Petitioner’s application to the New Jersey Supreme

Court was untimely and there is no indication that the New

Jersey Supreme Court does not strictly enforce its timeliness

requirements, the presumption set forth in Ylst does not apply

here.   See Caswell, 953 F.2d at 860; see also Hull v. Freeman,

991 F.2d 86, 90–91 (3d Cir. 1993);   Smith v. Arvonio, Civ. A.

No. 93-25, 1994 WL 327123, at *6 (D.N.J. June 24, 1994); Lotwich

v. Neubert, Civ. No. 90-4689, 1991 WL 167025, at *5 (D.N.J. Aug.

23, 1991).

     The New Jersey Court’s timely filing requirements are an

“independent and adequate” state law ground, see Smith, 1994 WL

327123, at *6, and, thus, Grounds One, Two, Three, and Four of

the Amended Petition have been procedurally defaulted.

     Procedural default of a petitioner’s claims may, however,

be excused where the petitioner “can demonstrate cause for the

default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to

                                19
consider the claims will result in a fundamental miscarriage of

justice.”   Cristin v. Brennan, 281 F.3d 404, 412 (3d Cir. 2002)

(quoting Coleman, 501 U.S. at 750).    Petitioner has offered no

reason why his procedural default of these claims should be

excused under the cause and prejudice standard.

      Accordingly, Grounds One, Two, Three, and Four of the

Amended Petition are subject to dismissal with prejudice

pursuant to the doctrine of procedural default.

            ii. Merits of Grounds One, Two, Three, and Four

      While the Court finds that Grounds One, Two, Three, and

Four have been procedurally defaulted, it will, alternatively,

deny the claims on the merits as well.

                  1. Ground One

      In Ground One, Petitioner claims that his right to due

process under the federal constitution was violated by

statements made by the prosecutor during trial that Petitioner

“[grew] up in a violent and strange culture, thereby influencing

the jury’s perception of [Petitioner] as a violent and strange

man, rather than as a 17 year old juvenile.”    (ECF No. 12, at

7.)   Respondents argue that the state court’s ruling on this

claim “was consistent with federal law on prosecutorial

misconduct and was based on a reasonable determination of the

facts in light of the evidence presented at trial.”    (ECF No.

26, at 42.)   Moreover, Respondents maintain that Petitioner has

                                  20
failed to show that the comments made by the prosecutor caused

him any prejudice.   (Id. at 43.)

     It appears that Petitioner takes issue with the same

statements made by the prosecutor as he did on direct appeal.

(See ECF No. 27, 6–7.)   In the prosecutor’s opening statement,

she made the following remarks:

          The scene is going to tell you. You will
          see the shell casings that were recovered
          from that street. You will see the
          photographs of that scene, that street that
          had become a battlefield. These shootings,
          the murders of Richard Williams and Jabar
          Lee and the attempted murder of David
          Williams, this case, this trial is going to
          take you into a world that is different from
          your own and into a value system that is
          different from your own.

(ECF No. 26-52, at 27–28.)   Thereafter, in her summation, the

prosecutor stated:

          As Joseph Quinones told you, he wasn’t in
          any real hurry to leave. He wanted to see
          that big gun get fired. He wanted to hand
          around because, as he told you, he didn’t
          care. That’s his value system. It is alien
          to each of us, but that’s his world, that’s
          this world, and that’s their world.

(ECF No. 26-55, at 51–52.)

     The Appellate Division denied this claim, explaining

          We have carefully reviewed this trial record
          and in our judgment the evidence presented
          against defendant can fairly be described as
          overwhelming. Although the prosecutor
          should not have attempted to create for the
          jury a view of the defendant as alien from
          themselves, we are unable to conclude that

                                  21
             these brief remarks, to which no objection
             was made, had the capacity to by themselves
             poison the jury against defendant.

(ECF No. 26-10, at 6.)

     Federal habeas relief may only be obtained on the basis of

prosecutorial misconduct where the misconduct “so infect[ed] the

trial with unfairness as to make the resulting conviction a

denial of due process.”    Werts v. Vaughn, 228 F.3d 178, 197 (3d

Cir. 2000) (quoting Greer v. Miller, 483 U.S. 756, 765 (1987)).

In evaluating whether the remarks of the prosecutor rise to the

level of a constitutional violation, “Supreme Court precedent

requires the reviewing court to weigh the prosecutor’s conduct,

the effect of the curative instructions and the strength of the

evidence.”    Moore v. Morton, 255 F.3d 95, 107 (3d Cir. 2001)

(citing Darden v. Wainwright, 477 U.S. 168, 182 (1986)); see

also Werts, 228 F.3d at 198 (“The remarks must be sufficiently

prejudicial in the context of the entire trial to violate a

petitioner’s due process rights.”).

     Here, considering the entire trial record in this context,

the Court does not find that the prosecutor’s remarks “so

infect[ed] the trial with unfairness as to make the resulting

conviction a denial of due process.”    See Greer, 483 U.S. at 765

(quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)).

The trial court properly instructed the jury before the

prosecutor’s summation that “[w]hatever the attorneys say to you

                                  22
in their closing is not evidence; it’s their recollection of the

evidence.    However, members of the jury, it’s your recollection

of the evidence that should control in rendering a verdict in

this matter.”    (ECF No. 26-55, at 21.)   The trial court again

instructed the jury following summations that “[a]ny arguments,

statements, remarks, the opening and closings of counsel are not

evidence and must not be treated by evidence.”     (Id. at 69.)

Moreover, the evidence presented against Petitioner at trial

was, as the Appellate Division noted, overwhelming.     (ECF No.

26-10, at 6.)    Petitioner admitted to law enforcement that he

participated in the shooting.    (Id. at 3.)   Quinones testified

that he saw Petitioner with a handgun shortly before the

shootings.    (ECF No. 26-53, at 70–72.)   The Appellate Division’s

adjudication of this claim was not an unreasonable application

of federal law and, thus, Petitioner is not entitled to habeas

relief on this claim.

                   2. Grounds Two, Three, and Four

      The Court considers Grounds Two, Three, and Four of the

Amended Petition together as they all pertain to Petitioner’s

sentence.    Specifically, Petitioner contends that his sentence

is manifestly excessive and in violation of the Eighth Amendment

because the trial court refused to order concurrent sentences

for the two first-degree murder convictions.     (ECF No. 12, at 7–

8.)   The Appellate Division denied these challenges to

                                 23
Petitioner’s sentence, finding that “the trial court put a

comprehensive statement on the record setting forth its reasons

for determining that defendant must serve consecutive terms for

the two murders” and that the trial court did not abuse its

discretionary sentencing power.    (ECF No. 26-10, at 7.)

     A federal court’s ability to review state sentences is

limited to challenges based upon “proscribed federal grounds

such as being cruel and unusual, racially or ethnically

motivated, or enhanced by indigency.”   See Grecco v. O’Lone, 661

F. Supp. 408, 415 (D.N.J. 1987) (citation omitted).   Thus, a

challenge to a state court’s discretion at sentencing is not

reviewable in a federal habeas proceeding unless it violates a

separate federal constitutional limitation.   See 28 U.S.C. §

2254(a); Estelle v. McGuire, 502 U.S. 62, 67 (1991); Lewis v.

Jeffers, 497 U.S. 764, 780 (1990).

     A sentence for a term of years may violate the Eighth

Amendment where it is “‘grossly disproportionate to the crime.’”

Graham v. Florida, 560 U.S. 48, 60 (2010) (quoting Harmelin v.

Michigan, 501 U.S. 957, 997 (1991) (Kennedy, J., concurring in

part)).   This principle, however, “reserves a constitutional

violation for only the extraordinary case.”   Lockyer v. Andrade,

538 U.S. 63, 77 (2003); see also Ewing v. California, 538 U.S.

11, 21 (2003) (noting that outside of capital cases, “successful

challenges to the proportionality of particular sentences have

                                  24
been exceedingly rare” (quoting Rummel v. Estelle, 445 U.S. 263,

272 (1980))).    For example, in Lockyer, the Supreme Court held

that a sentence of two consecutive terms of 25 to life in prison

for two counts of petty theft pursuant to California’s three

strikes law did not violate the Eighth Amendment.       See id. at

68, 77.

     The Appellate Division’s resolution of Petitioner’s

challenges to his sentence were not contrary to this federal

precedent.    Petitioner’s sentence of consecutive 40- and 30-year

terms of imprisonment for two counts of first-degree murder are

not violative of the Eighth Amendment.      Accordingly, relief on

this claim is denied.

          b. Ground Five

     In Ground Five of the Amended Petition, Petitioner alleges

violations of his Sixth Amendment right to the effective

assistance of counsel.     (ECF No. 12, at 8.) 5   Specifically,

Petitioner claims that his counsel was ineffective because he




5    Respondents concede, and the record reflects, that
Petitioner’s claims related to his counsel’s alleged failure to
confer with Petitioner or present a defense at trial were
presented at each level of state court review. (ECF No. 17, at
30.) However, Respondents argue that Petitioner’s claim that
his trial counsel was ineffective for failing to file a motion
to suppress is unexhausted “to the extent that petitioner’s
allegation . . . refers to evidence other than his statement to
police.” (Id.) Petitioner does not indicate in his Petition or
Traverse to what evidence this claim refers. Accordingly, the
Court will treat the claim as unexhausted.
                                  25
failed to confer with Petitioner, failed to file a motion to

suppress, and failed to present any defense at trial.     (Id.)

These claims were originally raised in Petitioner’s First PCR.

      The Sixth Amendment of the United States Constitution

provides:   “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have the Assistance of Counsel for his

defense.”   U.S. Const. amend. VI.    The Supreme Court has

recognized that “the right to counsel is the right to the

effective assistance of counsel.”     Strickland v. Washington, 466

U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397 U.S.

759, 771 n.14 (1970)).   A showing of ineffective assistance of

counsel requires two components to succeed.     Id. at 687.   The

two requisite proofs are as follows:     (1) a defendant must show

that counsel’s performance was deficient; and (2) the defendant

must show prejudice.   Id.   The analysis is underpinned by an

understanding that counsel’s role is to ensure the production of

a reliably just result with the adversarial process of trial.

Id.

      When a convicted defendant complains of deficient

performance, the defendant’s burden of proof is to show that the

conduct of counsel fell below an objective standard of

reasonableness.   Id. at 688.   Hence, [j]udicial scrutiny of

counsel’s performance must be highly deferential.”     Id. at 689.

To combat the natural tendency for a reviewing court to

                                 26
speculate whether a different strategy at trial may have been

more effective, the Supreme Court has “adopted the rule of

contemporary assessment of counsel’s conduct.”   Maryland v.

Kulbicki, 136 S. Ct. 2, 4 (2015) (quoting Lockhart v. Fretwell,

506 U.S. 364, 372 (1993)).   Thus, when reviewing for an

ineffective assistance of counsel, “a court must indulge a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.”    Woods, 135 S. Ct.

at 1375 (quoting Strickland, 466 U.S. at 689); cf. United States

v. Chronic, 466 U.S. 648, 659 (1984) (holding that courts may

presume deficient performance and resulting prejudice if a

defendant “is denied counsel at a critical stage of his trial”).

     Because Petitioner's ineffective assistance of counsel

claims are raised through a § 2254 petition, federal “review

must be ‘doubly deferential’ in order to afford ‘both the state

court and the defense attorney the benefit of the doubt.’”

Woods, 135 S. Ct. at 1376 (quoting Burt v. Titlow, 134 S. Ct.

10, 13 (2013)); see also Cullen, 563 U.S. at 190 (“[R]eview of

the [State] Supreme Court's decision is thus doubly

deferential.”); Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)

(“[D]oubly deferential judicial review applies to a Strickland

claim evaluated under the § 2254(d)(1) standard . . . .”);

Yarborough, 541 U.S. at 6 (“Judicial review of a defense

attorney ... is therefore highly deferential––and doubly

                                27
deferential when it is conducted through the lens of federal

habeas.”).    Indeed, “[w]hen § 2254(d) applies, the question is

not whether counsel's actions were reasonable.    The question is

whether there is any reasonable argument that counsel satisfied

Strickland's deferential standard.”    Harrington, 562 U.S. at

105.

       As to proving prejudice under Strickland, “actual

ineffectiveness claims alleging a deficiency in attorney

performance are subject to a general requirement that the

defendant affirmatively prove prejudice.”    466 U.S. at 693.    To

succeed on this proof, a defendant must show “a reasonable

probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different.”     Hinton v.

Alabama, 134 S. Ct. 1081, 1088 (2014) (quoting Padilla v.

Kentucky, 559 U.S. 356, 366 (2010)).    A reasonable probability

is a probability which sufficiently undermines confidence in the

outcome of the trial.    Strickland, 466 U.S. at 694.

             i. Failure to Confer

       Petitioner first asserts that his trial counsel was

ineffective because he failed to confer with Petitioner.     (ECF

No. 12, at 8.)    Petitioner does not elaborate as to how or when

his counsel failed to confer with him.    (Id.)   Petitioner raised

a similar claim in his First PCR, in which he alleged that his

trial counsel only met with him once before trial.      (ECF No. 26-

                                 28
58, at 28.)    The Superior Court denied this claim, finding that

Petitioner’s allegation that his counsel conferred with him only

once prior to trial did “not ring true,” noting the many times

Petitioner and his counsel met and appeared in court prior to

trial.    (Id. at 28–29.)   The Superior Court further observed

that billing records indicated that Petitioner met with his

trial on at least four occasions prior to trial.     (Id.)   The

Appellate Division affirmed this decision without discussion.

(ECF No. 26-18, at 11.)

     The decision of the Superior court is neither contrary to

nor an unreasonable application of Strickland.     The Superior

Court found that, contrary to Petitioner’s allegation, he had

multiple opportunities to confer with counsel prior to trial.

Because Petitioner’s claim was unsupported by the record, the

Superior Court reasonably concluded that he “could not establish

either ineffective assistance, or prejudice.”     (ECF No. 26-58,

at 29.)    Petitioner has made no attempt to refute the Superior

Court’s factual determination that he indeed conferred with his

counsel multiple times before trial.     See § 2254(e)(1) (setting

forth that factual findings of the state court are “presumed to

be correct”).    Accordingly, relief on this claim is denied.

            ii. Failure to File a Motion to Suppress

     Petitioner claims that his trial counsel was ineffective

for failing to file a motion to suppress.     (ECF No. 12, at 8.)

                                  29
Petitioner does not indicate in the Amended Petition what

evidence his counsel should have moved to suppress.     (See id.)

While pro se filings are liberally construed, “[a] habeas

petitioner bears the burden of articulating his allegations

clearly.”    Best v. Ecker, No. 15-2361, 2016 WL 8730900, at *9

(E.D. Pa. June 17, 2016) (citing Zettlemoyer v. Fulcomer, 923

F.2d 284, 298 (3d Cir. 1991)).     Indeed, a petitioner is required

to “state the facts supporting each ground” presented for

relief.   Mayle v. Felix, 545 U.S. 644, 655 (3d Cir. 2005).    As

Petitioner has not indicated what evidence his counsel should

have moved to suppress or provided any other factual support for

this claim, it is denied.

            iii. Failure to Present a Defense

     Petitioner also asserts that his trial counsel was

ineffective as he failed to present a defense or meaningful

trial strategy.    (ECF No. 12, at 8.)   The Superior Court denied

this claim, finding that Petitioner’s claim was “contrary to the

trial record.”    The Superior court recounted the many ways in

which counsel presented a defense at trial, noting that

“[d]efense counsel sought to establish the Defendant’s

credibility, and undermine the credibility of the evidence

against the Defendant.”    (ECF No. 26-58, at 31–34.)   The

Superior court then recounted how defense counsel employed that

strategy at trial.    (Id.)   The Appellate Division affirmed the

                                  30
decision of the Superior court without explanation.    (ECF No.

26-18, at 11.)

     The Superior Court’s analysis of this claim was neither

contrary to nor an unreasonable application of Strickland.    The

Superior Court reviewed the trial record and determined that

trial counsel, in fact, presented a cogent defense at trial.

Because Petitioner has not demonstrated that trial counsel was

deficient in this regard, his claim under Strickland fails.

Relief on this claim is therefore denied.

        c. Ground Six

     In Ground Six, Petitioner asserts that his due process

rights under the Fourteenth Amendment were violated as a result

of “multiple instances of prosecutorial misconduct and errors

committed by the trial court.”   (ECF No. 12, at 8.)   Instead of

providing any facts to support this claim, Petitioner asserts

other unrelated claims, stating that:

           The Court erred in not granting Petitioner
           an evidentiary hearing on his PCR petition,
           Petition for Post-Conviction Relief was not
           procedurally barred, Petitioner was denied
           his right to the effective assistance of
           Counsel guaranteed by both the United States
           and New Jersey Constitution, Petitioner’s
           statement to police was taken in violation
           of his rights against self-incrimination and
           rights afforded juveniles and should have
           been suppressed.

(Id.)   The Court construes Petitioner as raising the following

claims for relief:   (1) that prosecutorial misconduct at trial

                                 31
violated his rights under the Fourteenth Amendment, (2) that the

Superior Court erred in denying the First PCR without an

evidentiary hearing, (3) that the First PCR was not procedurally

barred, and (4) that Petitioner’s statement to law enforcement

was taken in violation of his Fifth Amendment rights under

Miranda. (See id.) 6   These claims are similar to those raised by

Petitioner in the appeal of the First PCR.      (See ECF No. 26-18,

at 9.)

      While Petitioner does not provide any factual support for

his claim of prosecutorial misconduct in Ground Six, the Court

construes this claim as duplicative of the prosecutorial

misconduct claim raised in Ground One of the Amended Petition

and will deny the claim for the same reasons.      See supra, at 20–

23.

      Petitioner’s claims that the Superior Court erred in not

granting an evidentiary hearing and in finding that the First

PCR was procedurally barred are also denied.      These claims

relate only to the application of state law and are thus not

cognizable on a § 2254 petition.      Estelle v. McGuire, 502 U.S.

62, 66 (1991) (observing that “federal habeas corpus relief does

not lie for errors of state law” (quoting Lewis v. Jeffers, 497


6    Petitioner appears to attempt to bring a claim of
ineffective assistance of counsel in Ground Six. However, he
fails to proffer any basis for this claim, preventing the Court
from considering any such claim.
                                 32
U.S. 764, 780 (1990))); see also Lambert v. Blackwell, 387 F.3d

210, 247 (3d Cir. 2004) (admonishing that “alleged errors in

collateral proceedings . . . are not a proper basis for habeas

relief from the original conviction”).

     Finally, Petitioner is not entitled to relief on    his claim

that the statement he gave to law enforcement was taken in

violation of Miranda.    Petitioner claims that his “statement to

police was taken in violation of his rights against self-

incrimination and rights afforded juveniles and should have been

suppressed.”

     Prior to trial, a hearing was held to determine whether

Petitioner’s statement to law enforcement complied with the

strictures of Miranda.   (ECF No. 26-50.)   At that hearing, the

trial court made the following findings regarding Petitioner’s

statement:

          In this case, the defendant is a 17-year-old
          male and his mother was present during the
          police questioning. Before the questioning,
          the mother also signed a consent form as a
          witness. His mother . . . was present during
          the questioning, interjected, asked
          questions, told him that – what he
          remembered. I’m satisfied that he was given
          the opportunity to have his parent or
          guardian present.

          . . .

          The total questioning of the defendant was
          approximately 90 minutes. There’s no
          evidence that’s been shown to the court that
          his will was broken in any way.

                                 33
          . . .

          The defendant was given his Miranda warnings
          on two separate occasions in the presence of
          his mother, and at no time during the
          interview did he make any attempt to invoke
          his rights to remain silent and his right to
          have an attorney present during the
          interview. Further, the defendant
          specifically stated that he understood his
          Miranda warnings. And only after that did he
          give his statement.

          I’m satisfied in this case that the fact that
          defendant did not sign the Miranda warning
          sheet does not have any effect in any way.
          The question is was he given his rights, did
          he understand them? I’m satisfied he did.
          And the fact that an oversight that it was
          not signed is not material.

          . . .

          It’s clear that the defendant was not subject
          to repeated questions or physical or mental
          abuse. It’s clear also that the participants
          on the tape spoke in a relaxed manner and
          they were not aggressive toward this
          defendant. Therefore, based upon the
          totality of the circumstances, I find there
          was no evidence present defendant was subject
          to any duress.

          The State has presented evidence to the court
          that the police complied with Miranda v.
          Arizona and the New Jersey cases and the
          heightened requirements of juvenile
          statements to have an adult guardian or
          parent present. For all these reasons, I
          find that defendant’s motion to suppress the
          statement in this matter is denied.

(Id. at 44–45.)

     Petitioner did not challenge the trial court’s


                               34
determination on direct appeal and did not raise this issue

until his appeal of the First PCR. 7    The Appellate Division found

that this claim was procedurally barred under New Jersey Court

Rule 3:22-4(a) because it should have been raised on direct

review. 8   (ECF No. 26-18, at 12.)   Nevertheless, the Appellate

Division additionally denied the claim on the merits:

            As is evident from the record of the Miranda
            hearing, Judge Natal thoroughly reviewed the
            evidence presented, made detailed
            credibility findings, and provided sound
            reasons for concluding that the State had
            proved beyond a reasonable doubt that
            defendant’s statement to police was provided
            with a knowing and voluntary waiver of his
            right to remain silent.

            Defendant now maintains that the statement
            should have been suppressed because no
            attorney was present with defendant when he
            gave his statement. The record
            demonstrates, and Judge Natal found, that
            defendant was fully advised of his right to
            an attorney and knowingly and voluntarily
            chose to waive that right. Nothing
            presented by defendant causes us to question
            the soundness of the ruling Judge Natal made
            when he denied defendant’s motion to
            suppress his statement.

7    This claim appears unexhausted because it was not presented
to the Superior Court prior to Petitioner raising it on appeal.
To properly exhaust a claim for habeas review, a petitioner is
required to invoke “a complete round of the State’s established
appellate review process.” O’Sullivan v. Boerckel, 526 U.S.
838, 845 (1999). Accordingly, the Court’s review of the claim
is de novo. Appel, 250 F.3d at 210.

8    Despite the Appellate Division’s denial of this claim on
state procedural grounds, Respondents did not argue that this
claim is procedurally defaulted. The Court declines to raise
that issue sua sponte.
                                 35
(Id. at 18–19.)

     The Fifth Amendment to the United States constitution

provides in part “[n]o person . . . shall be compelled in any

criminal case to be a witness against himself.”    U.S. Const.

amend. V.   In Miranda v. Arizona, 384 U.S. 436 (1966), the

Supreme Court held that in order to protect an accused’s Fifth

Amendment right against self-incrimination during the inherently

coercive custodial interrogation setting, certain procedural

safeguards must be employed.   These safeguards include the

explicit warning that the accused “has the right to remain

silent, that anything he says can be used against him in a court

of law, that he was the right to the presence of an attorney,

and that if he cannot afford an attorney, one will be appointed

for him prior to any questioning if he so desires.”    Id. at 479.

     After this explicit warning is provided, a suspect may

knowingly, intelligently, and voluntarily waive his rights.

Michigan v. Mosley, 423 U.S. 96, 108 (1975).    The question of

whether a suspect knowingly and voluntarily waived his rights

requires “an inquiry into the totality of the circumstances

surrounding the interrogation, to ascertain whether the accused

in fact knowingly and voluntarily decided to forego his rights

to remain silent and to have the assistance of counsel.”    Fare

v. Michael C., 442 U.S. 707, 724–25 (1979).    The Supreme Court


                                36
has held that the same inquiry applies where a suspect is a

juvenile and has instructed that the totality of the

circumstances inquiry mandates “inquiry into all the

circumstances surrounding the interrogation,” including

“evaluation of the juvenile’s age, experience, education,

background, intelligence, and into whether he has the capacity

to understand the warnings given to him, the nature of his Fifth

Amendment rights, and the consequences of waiving those rights.”

Id. at 725.

     Relying on the factual findings of the trial court, 9 the

Court finds that Petitioner’s statement was not taken in

violation of Miranda.   Petitioner was informed of his Miranda

warnings twice before his statement was taken and he

“specifically stated that he understood his Miranda warnings.”

(ECF No. 26-50, at 44–45.)   Indeed, review of Petitioner’s

statement demonstrates that prior to beginning the interview,

the interviewing officer confirmed that Petitioner understood

each of his Miranda rights and explained that Petitioner could

end the interview at any time.   (ECF No. 26-16, at 100–01.)     At

no point did Petitioner invoke those rights during the 90-minute




9    While the Court’s review of this unexhausted claim is de
novo, the presumption of correctness afforded to the findings of
the state court remains in effect. Collins v. Sec’y Dept. of
Corrs., 742 F.3d 528, 544 n.9 (3d Cir. 2014).


                                 37
interview.    (See id. at 100-19.)

     The trial court additionally made findings regarding

Petitioner’s ability to understand the nature of his rights and

the consequences of waiving those rights.   The trial court

observed:

            In this case, we have a 17-year-old
            defendant who has completed the tenth grade
            education. He is familiar with the criminal
            justice system, based upon the criminal
            records that were presented to the court
            showing numerous adjudications in the
            juvenile system, and there was nothing to
            show that there was any intoxication or any
            mental defect that would affect his ability
            to think clearly.

(ECF No. 26-50, at 42.)

     The totality of the circumstances of Petitioner’s

interrogation demonstrates that he knowingly and voluntarily

waived his Miranda rights.    Petitioner was properly informed of

his rights prior to the interview and affirmatively stated that

he understood those rights.    Thus, because the Court finds that

Petitioner’s statement was not taken in violation of Miranda,

relief on this claim is denied.

       d. Ground Seven

     In Ground Seven of the Amended Petition, Petitioner alleges

that his sentence is in violation of the Eighth and Fourteenth

Amendments.    It appears that Petitioner’s claim is based on the

Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460


                                  38
(2012), which held that mandatory life sentences without the

possibility of parole for juvenile offenders violate the Eighth

Amendment of the Constitution.      Petitioner claims that his

aggregate seventy-year sentence for a crime committed while he

was a minor constitutes an unconstitutional “de facto life

sentence for a juvenile.”    (ECF No. 12, at 8.)     Petitioner

further asserts that his youth was not properly considered by

the trial judge at sentencing.      (Id.)   Respondents argue that

the state court reasonably applied Miller to Petitioner’s

sentence.    (ECF No. 26, at 72–76.)

     Petitioner raised this claim is his Third PCR.       On appeal,

the Appellate Division affirmed the Superior Court’s denial of

his petition.    (ECF No. 26-43.)    The Appellate Division agreed

with the Superior Court that Petitioner’s case was

distinguishable from Miller.      (Id. at 5–6.)   The Appellate

Division explained that the sentence at issue in Miller was a

mandatory life sentence without the possibility of parole

imposed on a defendant who was a minor at the time the crime was

committed.    (Id.)   Petitioner’s sentence, conversely, was not a

mandatory life sentence and permits him to be eligible for

parole after 64 years.    (Id.)    The Appellate Division further

noted that

            Miller only addressed those sentences,
            unlike here, where the youth of the offender
            was not considered at sentencing, and the

                                    39
          Court rejected a “categorical bar on life
          without parole for juveniles.” Contrary to
          defendant’s contentions, the judge did
          consider defendant’s youth at sentencing.
          The judge noted that defendant had already
          incurred an extensive juvenile record and
          addressed mitigating factor thirteen, which
          requires the sentencing court to consider
          whether “[t]he conduct of a youthful
          defendant was substantially influenced by
          another person more mature than the
          defendant. The judge declined to find this
          mitigating factor because “defendant and his
          contemporaries in age were the ones who
          committed the offense.”

(ECF No. 26-43, at 6 (citations omitted) (first quoting Miller,

567 U.S. at 479–80; then quoting N.J. Stat. Ann. 2C:44-1b(13)).

     In Miller, the Supreme Court held that “a sentencing scheme

that mandates life in prison without possibility of parole for

juvenile offenders” violates the Eighth Amendment’s prohibition

of cruel and unusual punishment.       567 U.S. at 479.   The Supreme

Court found such schemes unconstitutional because they pose a

significant risk of disproportionate punishment “[b]y making

youth (and all that accompanies it) irrelevant to imposition of

that harshest prison sentence.”    Id.     In Montgomery v.

Louisiana, 136 S. Ct. 718, 732 (2016), the Supreme Court ruled

that Miller applied retroactively.       The Montgomery court further

clarified that “Miller did not foreclose a sentencer’s ability

to impose life without parole on a juvenile,” but required that

“sentencing courts consider a child’s ‘diminished culpability



                                  40
and heightened capacity for change’ before condemning him or her

to die in prison.”   Id. at 726.

     The Appellate Division’s decision was neither contrary to

nor an unreasonable application of Miller. 10   In contrast to the

mandatory life sentences at issue in Miller, Petitioner’s

sentence of consecutive terms of 40 and 30 years on his two

convictions for first-degree murder, with the possibility of

parole only after 64 years, while undoubtedly long, was not

compelled but a discretionary decision of the sentencing judge. 11

In exercising that discretion the sentencing judge properly

considered Petitioner’s age, noting that “this was not the

conduct of a youthful defendant that was substantially

influenced by another person more mature than this defendant.

This defendant and his contemporaries in age were the ones who

committed this offense.”   (ECF No. 26-57, at 32–33.)




10   Petitioner additionally argues that his sentence violates
Miller as it is “the functional equivalent of life without
parole.” The Supreme Court, however, has “not yet explicitly
held that the Eighth Amendment extends to juvenile sentences
that are the functional equivalent of life.” Starks v.
Easterling, 659 F. App’x 277, 280 (6th Cir. 2016).

11   Petitioner is required to serve 85% of his 40-year term and
30 years of his 30-year term. (See ECF No. 26-5.) According to
the publicly accessible New Jersey Department of Correction’s
Offender Search Engine, Petitioner’s current parole eligibility
date is December 19, 2066.


                                   41
       The Appellate Division properly determined that because

Petitioner was not sentenced under a scheme which mandated a

life sentence without parole, Miller is not applicable and,

therefore, Petitioner is not entitled to resentencing.      Accord

Bacon-Vaughters v. Johnson, No. 18-9034, 2019 WL 2646579, at *2

(D.N.J. June 27, 2019) (“The holding of Miller applies to

mandatory sentences of ‘life without possibility of parole for

juvenile offenders.’”); Wali v. Att’y Gen. of N.J., No. 16-9018,

2019 WL 2071191, at *3 (D.N.J. May 3, 2019) (same).

Accordingly, relief on this claim is denied.

  IV.    CERTIFICATE OF APPEALABILITY

       The AEDPA provides that an appeal may not be taken to the

court of appeals from a final order in a § 2254 proceeding

unless a judge issues a certificate of appealability on the

ground that “the applicant has made a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2).

This Court will deny a certificate of appealability because

jurists of reason would not debate the Court’s ruling.

  V.     CONCLUSION

       For the foregoing reasons, the Amended Petition is denied.

An appropriate Order will be entered.



Date: July 30, 2019                     s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.


                                 42
